DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendments filed on 07/30/2019 and the amendment filed on 06/28/2022.  As directed by the amendment: claims 1, 2, 7, 10, and 16 have been amended.  Thus, claims 1 – 20 are presently pending in this application.

Election/Restrictions
Claims 1 – 15 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 05/02/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/02/2022 is withdrawn.  Claims 16 – 20, directed to a method for detecting multiple uses of a single-used disposable set connected to a fluid injector system, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Savio (U.S. 2019/0224407), Haury (U.S. 2018/0015274), Sokolov (U.S. 2016/0331951), and Robinson (U.S. 2006/0226087).
Regarding claim 1, prior arts do not teach an acoustic frequency detection system having a detector associated with the connection port and configured to generate a signal in response to a sonic, infrasonic, or ultrasonic wave emitted from the single-use disposable set as a result of air flowing through the at least one check valve during a priming operation of the single-use disposable set while the air is being expelled therefrom.
Regarding claim 16, prior arts do not teach detecting, via an acoustic frequency detection system, at least one of the frequency and duration of a sonic, infrasonic, or ultrasonic wave emitted from the single-use disposable set when air is flowing through at least one check valve thereof during a priming operation of the single-use disposable set while the air is being expelled therefrom; and determining, based on at least one of the frequency and duration of the sonic, infrasonic, or ultrasonic wave, whether the air is expelled from the single-use disposable set during the priming operation.
Further, comments and remarks in page 7 – 9 of the International Preliminary Report on Patentability in PCT application PCT/US2018/015666 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783